IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

METRO CONTAINER GROUP :
Plaintiff : CIVIL ACTION

v.
No. 18-3623

AC&T CO., INC. et al.,
Defendants
ORDER
foe — -

AND NOW this“~ day of March, 2020, upon consideration of Plaintiff’s unopposed
motion to dismiss Defendants Ports America, Inc. and Delaware River Stevedores, Inc. with
prejudice (Doc. No. 2041), Defendant Ports America, Inc.’s motion to dismiss (Doc. No. 1666),
Defendant Delaware River Stevedores, Inc.’s letter joining the motions to dismiss (Doc. No. 1960),
Defendant D&B Express, Inc.’s motion to dismiss the crossclaims of Defendant Delaware River
Stevedores, Inc. (Doc. No. 1477), and Defendant Delaware River Stevedores, Inc.’s intention to
withdraw its crossclaims (Doc. No. 1318), itis ORDERED that the motion to dismiss (Doc. No.
2041) is GRANTED, the motion to dismiss (Doc. No. 1666) is DEEMED MOOT, the letter
joining the motions to dismiss (Doc. No. 1960) is DEEMED MOOT, and the motion to dismiss
the crossclaims (Doc. No. 1477) is DEEMED MOOT. Defendants Ports America, Inc. and
Delaware River Stevedores, Inc. are DISMISSED WITH PREJUDICE from this case, pursuant
to Federal Rule of Civil Procedure 41(a)(2). Each party shall bear tts own costs.

BY THE COURT:

.K. PRATTER
UNITED STATES DISTRICT JUDGE
